DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. 

Claims 1-6, 10-11, 14-16, and 18-20 were rejected in the previous Office action under 35 U.S.C. 103 as being unpatentable over Duits et al. (United States Patent Application Publication No. US 2004/0262071 A1) [hereinafter “Duits”] in view of Serizawa et al. (United States Patent No. 5247441) [hereinafter “Serizawa”] and Hefner et al. (United States Patent No. US 6389343 B1) [hereinafter “Hefner”]. Claims 7 and 13 were rejected in the previous Office action under 35 U.S.C. 103 as being unpatentable over the combination of Duits, Serizawa, and Hefner, and further in view of Husain et al. (United States Patent Application Publication No. US 2005/0082107 A1) [hereinafter “Husain”].
Applicant contends that the applied prior art does not teach “a machine steering angle control system where an opposing force is applied to a steering device at or beyond a soft stop position as the steering device moves beyond the soft stop position without turning ground engaging members beyond a maximum permissible machine steering angle as required in the claims” (pages 11-13 of Applicant’s reply). 
Examiner disagrees.
As taught by Serizawa in at least Col. 8, lines 10-35, step S10, and further illustrated in Figures 7a-7c, the “soft stop position” of the steering device where opposing steering torque is applied to dissuade further actuation of the steering device corresponds to a maximum permissible steering angle Hlim (plus a hysteresis value α), which corresponds thereof to the maximum commanded steering angle δflim. Thereafter, even if the steering device is turned further than this soft stop position, and the opposing torque is applied to the steering device, the commanded steering angle remains δflim (see Figure 7b), and the ground engaging members are turned no further than the maximum permissible machine steering angle (Figure 7a). 
Accordingly, the combination of Duits, Serizawa, and Hefner, as applied in the previous Office action, does indeed teach “a machine steering angle control system where an opposing force is applied to a steering device at or beyond a soft stop position as the steering device moves beyond the soft stop position without turning ground engaging members beyond a maximum permissible machine steering angle as required in the claims”.

As such, Applicant’s arguments are found unpersuasive, and the claims stand rejected as presented below in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the claim recites “the machine of claim 3.” However, claim 3 has been cancelled. Accordingly, the meets and bounds of claim 4 are unclear. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat claim 4 as depending from claim 1. 

Regarding claim 7, the claim recites “the machine of claim 6.” However, claim 6 has been cancelled. Accordingly, the meets and bounds of claim 7 are unclear. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat claim 7 as depending from claim 1. 

Regarding claim 10, the claim recites “the machine of claim 6.” However, claim 6 has been cancelled. Accordingly, the meets and bounds of claim 10 are unclear. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat claim 10 as depending from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10-11, 14, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Duits et al. (United States Patent Application Publication No. US 2004/0262071 A1) [hereinafter “Duits”] in view of Serizawa et al. (United States Patent No. 5247441) [hereinafter “Serizawa”] and Hefner et al. (United States Patent No. US 6389343 B1) [hereinafter “Hefner”].

Regarding claim 1, Duits teaches a machine (see [0001]), comprising:
an implement configured to raise and lower a load (see [0001], specifically “fork lift”);
ground engagement members configured to turn at a machine steering angle, wherein each of the ground engagement members includes a wheel (steered wheels 20);
a steering actuator configured to actuate turning of the ground engagement members to the machine steering angle (actuator 21; see [0025]);
a steering device configured to move along a steering position range in response to a force applied on the steering device by a machine operator, wherein the steering device includes a steering wheel (steer wheel 11; see [0025]);
a steering position sensor configured to monitor a position of the steering device along the steering position range (angular sensor 12);
a biasing member mechanically coupled to the steering device and configured to apply an opposing force on the steering device that resists movement of the steering device (friction means 14) when the steering device is at a soft stop position along the steering position range 
an electronic control device in communication with the steering actuator, the steering position sensor, and the biasing member (controller 10; see Figure 1 and [0025]-[0033]), the electronic control device being configured to determine the soft stop position based on one or more operation conditions of the machine, wherein the one or more operation conditions include implement position (see [0008] and [0033]), and
command the biasing member to apply the opposing force to the steering device when the steering device is at or beyond the soft stop position (see [0007]-[0009], [0015], and [0030]-[0034]).

Duits does not expressly teach the machine comprises a frame and a power source, wherein the implement is coupled to the frame and the wheels are rotatably coupled to the frame, and that the electronic control device is further configured to determine a maximum permissible machine steering angle for the ground engagement members under the one or more operating conditions, and a maximum commanded steering angle that corresponds to the maximum permissible machine steering angle, wherein the soft stop position corresponds to the maximum commanded steering angle, receive signals indicative of a position of the steering device from the steering position sensor and determine a corresponding commanded steering angle, command the steering actuator to actuate to turn the ground engaging members to the maximum permissible machine steering angle when the steering device is at or beyond the soft stop position.
Serizawa also teaches a steer-by-wire vehicle that applies a reaction force on the steering wheel when an angular displacement limit of the steering wheel is hit (see Abstract). Serizawa teaches a power unit 15 that supplies power to the various components of the vehicle to perform the requisite 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Duits so as to include a power source and a frame connected to the implement and wheels, in view of Serizawa, in order to provide power to the various components to perform the disclosed functionality and to hold the machine together. It would further have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Duits such that electronic control device is further configured to determine a maximum permissible machine steering angle for the ground engagement members under the one or more operating conditions, and a maximum commanded steering angle that corresponds to the maximum permissible machine steering angle, wherein the soft stop position corresponds to the maximum commanded steering angle, receive signals indicative of a position of the steering device from the steering position sensor and determine a corresponding commanded steering angle, command the steering actuator to actuate to turn the ground engaging members to the maximum permissible machine steering angle when the steering device is at or beyond the soft stop position, in view of Serizawa, as Serizawa teaches doing so protects the vehicle from turning the ground engaging members beyond a maximum safe position. 

The combination of Duits and Serizawa further does not expressly teach a magnitude of the opposing force being configured to allow the machine operator to notice the opposing force without preventing movement of the steering device through the rest of the steering position range, wherein the opposing force of the biasing member allows the steering device to move beyond the soft stop position in the steering position range while the electronic control device does not command the steering actuator to actuate to turn the ground engaging members beyond the maximum permissible machine steering angle. 
Hefner also generally teaches a device for controlling the resistance applied to a steering device to oppose an operator-supplied input (see Abstract). Hefner teaches that the resistance force increases dramatically beyond a virtual stop position, but is of a magnitude that discourages the operator while still allowing the steering device to move throughout the steering position range (see Col. 3, lines 12-35 and Figure 2). Hefner teaches this allows for the operator to be discouraged from steering in unsafe ranges, but does not prevent movement of the steering device by the operator should they choose. 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Duits and Serizawa such that the magnitude of the opposing force is configured to allow the machine operator to notice the opposing force without preventing movement of the steering device through the rest of the steering position range, in view of Hefner, as Hefner teaches such a system on a working machine allows for adequate feedback to the operator without limiting the functionality or steerability of the machine. 
The resultant combination would allow the steering device to move beyond the soft stop position in the steering position range while the electronic control device does not command the steering actuator to actuate to turn the ground engaging members beyond the maximum permissible machine steering angle (see Col. 6, lines 25-27, Col. 8, lines 10-35, and Figures 7a-7c of Serizawa). 

Regarding claim 2, the combination of Duits, Serizawa, and Hefner further teaches the steering device is mechanically disconnected from the steering actuator (see [0001] and [0037] of Duits), and the steering actuator is controlled based on commands from the electronic control device (see [0001] and [0025] of Duits).

Regarding claim 4, the combination of Duits, Serizawa, and Hefner further teaches the electronic control device is in communication with one or more sensors that monitor the one or more operation conditions of the machine (see [0027]-[0029] of Duits). 

Regarding claim 10, the combination of Duits, Serizawa, and Hefner further teaches the steering device further includes a steering column, the steering wheel rotatably coupled to the steering column, and wherein the biasing member is mechanically coupled to the steering column (see [0025]-[0030] and Figures 1-2 of Duits). 

Regarding claim 11, the combination of Duits, Serizawa, and Hefner, as applied to claim 1 above, teaches a control system for controlling a steering angle of a machine (see Figure 1 and [0001] of Duits), the machine including a frame (see the rejection of claim 1 above), and ground engagement members configured to turn at a machine steering angle, wherein each of the ground engagement members includes a wheel rotatably coupled to the frame (steered wheels 20 of Duits; see the rejection of claim 1 above), the control system comprising:
a steering device configured to move along a steering position range in response to a force applied to the steering device by a machine operator, wherein the steering device includes a steering wheel (steer wheel 11 of Duits; see [0025] of Duits);
12 of Duits);
a biasing member mechanically coupled to the steering device and configured to apply an opposing force on the steering device (friction means 14 of Duits), a magnitude of the opposing force being configured to allow the machine operator to notice the opposing force without preventing movement of the steering device through the rest of the steering position range (see Col. 3, lines 12-36 and Figure 2 of Hefner), wherein the biasing member includes a brake (see [0015] and [0030] of Duits);
a steering actuator configured to actuate the turning of the ground engagement members to the machine steering angle (actuator 21 of Duits; see [0025] of Duits), the steering device being mechanically disconnected from the steering actuator (see [0001] and [0037] of Duits);
an electronic control device in communication with the steering position sensor, the steering actuator, and the biasing member (controller 10 of Duits; see Figure 1 and [0025]-[0033] of Duits), the electronic control device being configured to determine a commanded steering angle based on the position of the steering device and to command the steering actuator to actuate the turning of the ground engagement members to the machine steering angle that corresponds with the commanded steering angle (steps S3-S10 of Serizawa; see Col. 4, line 51 to Col. 6, line 27 of Serizawa), the electronic control device being further configured to determine a soft stop position along the steering device positional range based on one or more operation conditions of the machine, a maximum permissible machine steering angle for the ground engagement members under the one or more operation conditions, and a maximum commanded steering angle that corresponds to the maximum permissible machine steering angle, wherein the one or more operation conditions include implement position, and wherein 

Regarding claim 14, the combination of Duits, Serizawa, and Hefner further teaches the electronic control device is in communication with one or more sensors that monitor the one or more operation conditions of the machine (see [0025]-[0036] of Duits).

Regarding claim 18, the combination of Duits, Serizawa, and Hefner, as applied to claim 1 above, teaches a method for controlling a steering angle of a machine, the machine including a steering device configured to move along a steering position range in response to a force applied by a machine operator (steer wheel 11 of Duits; see [0025] of Duits) and ground engagement members configured to turn at a machine steering angle (steered wheels 20 of Duits), comprising:

receiving a signal indicating a position of the steering device alone the steering position range (see [0026] of Duits);
determining whether a commanded steering angle corresponding to the position of the steering device is at or beyond the soft stop position (see [0032]-[0034] of Duits and step S11 of Serizawa);
commanding a biasing member to apply an opposing force on the steering device that resists movement of the steering device when the steering device is at or beyond the soft stop position (see [0007]-[0009], [0015], and [0030]-[0034] of Duits), a magnitude of the opposing force being configured to allow the machine operator to notice the opposing force without preventing movement of the steering device through the rest of the steering position range (see Col. 3, lines 12-36 and Figure 2 of Hefner); 
commanding the steering actuator to actuate turning of the ground engagement members to the maximum permissible machine steering angle when the steering device is at or beyond the soft stop position (see [0033] of Duits; see also Figure 7b, step S10, Col. 6, lines 25-27 and Col. 8, lines 10-35 of Serizawa); and 


Regarding claim 19, the combination of Duits, Serizawa, and Hefner further teaches determining the commanded steering angle based on the position of the steering device when the position of the steering device is before the soft stop position (steps S3-S10 of Serizawa; see Col. 4, line 51 to Col. 6, line 24 of Serizawa); and commanding the steering actuator to actuate turning of the ground engagement members to the machine steering angle that corresponds with the commanded steering angle when the position of the steering device is before the soft stop position (step S10 of Serizawa; see Col. 6, lines 25-27 of Serizawa). 

Regarding claim 21, the combination of Duits, Serizawa, and Hefner further teaches the steering position range has a hard stop position beyond the soft stop position, and wherein the electronic control device is configured to determine when the steering device is at the hard stop position based on the signals from the steering position sensor, and command the biasing member to apply a higher force to the steering device when the steering device is at the hard stop position, wherein the higher force is greater than the opposing force and restricts movement of the steering device beyond the hard stop position (see Figures 7a-7c of Serizawa; see also Figure 2 of Hefner, specifically points A and D, and Col. 

Regarding claim 22, the combination of Duits, Serizawa, and Hefner further teaches the steering position range has a hard stop position beyond the soft stop position, and wherein the electronic control device is configured to determine when the steering device is at the hard stop position based on the signals from the steering position sensor, and command the biasing member to apply a higher force to the steering device when the steering device is at the hard stop position, wherein the higher force is greater than the opposing force and restricts movement of the steering device beyond the hard stop position (see Figures 7a-7c of Serizawa; see also Figure 2 of Hefner, specifically points A and D, and Col. 4, lines 12-36; note that in Hefner, points A and D represent the steering device being “fully turned” and as noted above, the virtual stops are not at the very extent of the steering device position range, therefore points A and D in Hefner are beyond the soft stop position).

Regarding claim 24, the combination of Duits, Serizawa, and Hefner further teaches the steering position range has a hard stop position beyond the soft stop position, the method further comprising determining when the steering device is at the hard stop position based on the signals from the steering position sensor, and commanding the biasing member to apply a higher force to the steering device when the steering device is at the hard stop position, wherein the higher force is greater than the opposing force and restricts movement of the steering device beyond the hard stop position (see Figures 7a-7c of Serizawa; see also Figure 2 of Hefner, specifically points A and D, and Col. 4, lines 12-36; note that in Hefner, points A and D represent the steering device being “fully turned” and as noted .

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duits, Serizawa, and Hefner, as applied to claims 1 and 11 above, and further in view of Husain et al. (United States Patent Application Publication No. US 2005/0082107 A1) [hereinafter “Husain”].

Regarding claim 7, the combination of Duits, Serizawa, and Hefner, as applied to claim 1 above, does not expressly teach the magnitude of the opposing force is between about 1Nm and about 15 Nm. Duits, Serizawa, and Hefner are both silent as to the absolute magnitude of the opposing force. 
Husain also generally teaches a steer-by-wire drive system for a vehicle with a reaction torque generator for applying a resistive torque on a steering wheel (see Abstract). Husain teaches that a force of at least 15 newton-meters of torque provides a suitable end-of-travel alert to prevent rotation of the steering wheel (see at least [0017]). 
As such, as Duits and Hefner teach the reaction force should still allow movement of the steering wheel (see [0015] and [0041] of Duits and Col. 3, lines 12-36 of Hefner), it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Duits, Serizawa, and Hefner such that the magnitude of the opposing force is between about 1Nm and 15Nm, in view of Husain, as Husain teaches an opposing force of 15Nm and above prevents movement of the steering wheel by the operator. 

Regarding claim 13, the combination of Duits, Serizawa, Hefner, and Husain, as applied to claim 7 above, teaches a magnitude of the opposing force is between about 1Nm and about 15 Nm (see the rejection of claim 7 above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669